internal_revenue_service p o box room cincinnati oh number release date department of the treasury exempt_organizations rulings and agreements date date employer_identification_number contact person - id number contact telephone number legend uil ‘oundation ity state b x award scholarships or grants totaling no more than dollar_figureamount annually dear we have considered your request for advance approval of your loan and grant-making programs under sec_4945 g and g of the internal_revenue_code dated date ‘our records indicate that b was recognized as exempt from federal_income_tax under sec_501 c of the code and that it is classified as a private_foundation as defined in sec_509 a ‘your letter indicates that b will operate a grant-making program that will make funds available for individual grants to allow high school and college students to advance their education by receiving educational opportunities that would otherwise be unavailable through standard loan programs and financial aid for education there are three types of scholarships study abroad scholarships college graduate scholarships and stipends for institutional employees b expects to award up to scholarships per year it is anticipated that no more than x in total will be awarded annually to individuals it is not anticipated that there will be renewals of grants b will publicize the program through guidance counsel offices at local schools and financial aid offices at local colleges in or nearby c applications will be accepted through b board members to apply the individual will submit a complete biographical record and supporting material including a report on their academic careers a detailed statement of their training plans a statement of their plans and commitments after the program letters of reference which include recommendations from instructors and lists of publications the applicant must aiso convince b of his or her fimancial need for the grant funds there is a preliminary screening of all candidates by the board president of b the field will be generally narrowed to candidates neither employees of b nor disqualified persons are eligible for grants the'selection criteria will be past academic performance and intended use of funds although financial need may be a basis for selecting one recipient over a competing recipient for limited resources it will not be the principal basis for selection applicants shall not be requested to provide detailed financial records supporting their application scholarships will be awarded by the scholarship committee composed exclusively of the directors of b to individuals selected from students of applicable qualification family members of the committee and substantial contributors are disqualified from receiving scholarship funds the terms and conditions of each grant shall be contained in a letter sent to each recipient of such grant the recipient is required to communicate his or her acceptance thereof by a letter in writing to b terms and conditions include specific purpose of the grant its duration the total amount of the grant requirements for narrative reports including due dates for such reports b will arrange to receive a report of the grantee’s courses taken and grades received in each academic period such a report must be verified by the educational_institution attended by the grantee where study at an institution or travel abroad does not involve the taking of courses but the preparation of research papers or projects b will require a brief report on the progress of the paper or project at least once a year such a report must be approved by a faculty_member supervising the grantee or by another appropriate_official of the sponsoring institution ‘upon completion of a grantee’s study at an educational_institution a final report shall also be obtained b may not consider it necessary to obtain the foregoing reports if the following conditions are met first the grant is a scholarship or fellowship subject_to the provisions of sec_117a of the internal_revenue_code and is to be used for study at an educational_institution which normally maintains a regular faculty and curriculum and normally has a regularly organized body of students in attendance at the place where its educational activities are carried on second b pays the scholarship or fellowship directly to the educational_institution third the educational_institution agrees to use the grant funds to defray the recipient's expenses or pay funds to the recipient only if he is enrolled at the educational_institution and his standing at such institution is consistent with the purposes and conditions of the grant sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170ii the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching ot other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that _ its grant procedure includes an objective and nondiscriminatory selection process such procedure is reasonably calculated to result in performance by grantees of the gi activities that the grants are intended to finance and the activities foundation plans to obtain reports to determine whether the grantees performed that the grants are intended to finance gii revrul_77_434 c b provides that long-term low interest loans by private_foundations for educational_purposes may be considered grants within the meaning of sec_4945 of the code based oo the information submitted and assuming your scholarship and loan programs will be conducted as proposed with objectivity and nondiscrimination in awarding grants and loans we determined that your procedures in awarding scholarship grants and educational loans comply with the requirements of sec_4945 and sec_4945 of the code and that scholarships and loans granted according to these procedures will not be taxable_expenditures within the meaning of sec_4945 this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants or loans will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your grant-making procedures is a one-time approval of your system standards and procedures that wiil result in grants and loans which meet the requirements of sec_4945 and sec_4945 of the code this determination only covers the grant programs described above thus approval shall apply to succeeding grant and loan programs only as jong as the standards and procedures under which they are conducted do not differ materially from those described in your request we have not considered whether grants made under your procedures are exchudable from the gross_income of recipients under sec_117 if the code any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you ate organized therefore you should maintain adequate_records and case histories so that any or all grant distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it the code provides that it may not be used or cited as a precedent ‘you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records if you have any questions please contact the person whose name and telephone number are shown above sec_61 j of sincerely yours robert choi director exempt_organizations rulings and agreements enclosures sanitized copy of this letter notice
